13‐1448
          Weng v. Lynch
                                                                                               BIA
                                                                                           Segal, IJ
                                                                                       A077 262 774

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A
     DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1              At a stated term of the United States Court of Appeals for the Second
 2        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3        Square, in the City of New York, on the 25th day of June, two thousand fifteen.
 4
 5        PRESENT:
 6                   JON O. NEWMAN,
 7                   RICHARD C. WESLEY,
 8                   PETER W. HALL,
 9                         Circuit Judges.
10        _____________________________________
11        ZHIYONG WENG,
12                   Petitioner,
13
14                        v.                                          13‐1448
15                                                                    NAC
16        LORETTA E. LYNCH, UNITED STATES 
17        ATTORNEY GENERAL,1
18                   Respondent.
19        _____________________________________

                     1
                      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
             General Loretta E. Lynch is automatically substituted for former Attorney
             General Eric H. Holder, Jr.
 1   FOR PETITIONER:                  H. Raymond Fasano, New York, New York.
 2
 3   FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney General;
 4                                    Douglas E. Ginsburg, Assistant Director;
 5                                    Andrew B. Insenga, Trial Attorney, Office of
 6                                    Immigration Litigation, United States
 7                                    Department of Justice, Washington, D.C.
 8
 9         UPON DUE CONSIDERATION of this petition for review of a Board of

10   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

11   AND DECREED that the petition for review is DENIED.

12         Zhiyong Weng, a native and citizen of the People’s Republic of China,

13   seeks review of a March 19, 2013, order of the BIA affirming the May 4, 2011,

14   decision of Immigration Judge (“IJ”) Alice Segal, denying him asylum,

15   withholding of removal, and relief under the Convention Against Torture

16   (“CAT”).  In re Zhiyong Weng, No. A077 262 774 (B.I.A. Mar. 19, 2013), aff’g No.

17   A077 262 774 (Immig. Ct. N.Y. City May 4, 2011).  We assume the parties’

18   familiarity with the underlying facts and procedural history in this case.

19         Under the circumstances of this case, we have reviewed the IJ’s decision as

20   the final agency determination.  See Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008). 

21   The applicable standards of review are well established.  See 8 U.S.C.

22   § 1252(b)(4)(B); see also Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

                                                2
 1         On appeal, Weng has abandoned any challenge to the IJ’s determination

 2   that he failed to demonstrate that his fear of persecution was objectively

 3   reasonable.  See Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005). 

 4   That finding was dispositive of asylum and withholding of removal, and we

 5   decline to consider Weng’s challenge to the IJ’s alternative basis for denying

 6   those forms of relief.  See Paul v. Gonzales, 444 F.3d 148, 156‐57 (2d Cir. 2006). 

 7         As to CAT relief, the IJ’s decision was not in error.  It is well‐settled that a

 8   petitioner is not “entitled to CAT protection based solely on the fact that []he is

 9   part of the large class of persons who have illegally departed China.” Lin v. U.S.

10   Dep’t of Justice, 432 F.3d 156, 160 (2d Cir. 2005); see also Wang v. Ashcroft, 320 F.3d

11   130, 144 (2d Cir. 2003).  A generalized risk alone, such as that asserted by Weng,

12   does not suffice to carry the burden of demonstrating a likelihood of torture if

13   repatriated to China.  See Lin, 432 F.3d at 160. 

14         For the foregoing reasons, the petition for review is DENIED.  As we have

15   completed our review, any stay of removal that the Court previously granted in

16   this petition is VACATED, and any pending motion for a stay of removal in this

17   petition is DISMISSED as moot.  Any pending request for oral argument in this

18


                                                3
1   petition is DENIED in accordance with Federal Rule of Appellate Procedure

2   34(a)(2) and Second Circuit Local Rule 34.1(b).

3                                         FOR THE COURT: 
4                                         Catherine O’Hagan Wolfe, Clerk
5
6




                                            4